DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,5-17,19-21,23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being fully met by Grierson et al (USPGP 2017/0344113).
Regarding Claim 1, Grierson discloses an arrangement for the conversion of at least one detected force from the movement of a sensing unit into an auditory signal, comprising:
a)    at least one sensor 190, for generating a force signal 193 from the at least one detected force (paras. 0042-0045);
b)    a processing unit 170, configured for converting the force signal into a digital auditory signal 180;
c)    an output unit 300, for converting the digital auditory signal into an auditory signal (“music software” paras. 0066, 0070-0075), wherein the digital auditory signal comprises information (para. 0043) on acceleration 191, strength (“contact pressure” para. 0044) and duration (pressure value is 
wherein the processing unit is adapted to convert the force signal into a digital auditory signal with a latency lower than 20 ms (para. 0051; “transmitter 280 is capable of low-latency continuous transmission … such as a Bluetooth 4 BLE … a cable can be used as an alternative” similarly, Bluetooth is also used by Applicant), and wherein the processing unit 170 is adapted to recognize a pre-leamed movement sequence (“gesture”) out of the force signal by applying a machine learning algorithm (para. 0058) and converting the movement sequence (“gesture”) into a digital auditory signal.
Regarding Claim 3, Grierson discloses a first casing 100, wherein the at least one sensor 190 and the processing unit 170 is housed (Fig. 7); a second casing 300, wherein the output unit is housed; and a data exchange unit 180, 304 for wirelessly transferring the digital auditory signal between processing unit and output unit (Fig. 7).
Regarding Claim 5, Grierson discloses the first casing 100 has a fixing device 130 for attaching the respective casing to one or more third device (hand; para. 0034).
Regarding Claim 6, Grierson discloses the arrangement further comprises one or more rechargeable energy sources 163 (para. 0049).
Regarding Claim 7, Grierson discloses the arrangement further comprises at least one communication system having a bus system and respective connections for data transfer (para. 0041).
Regarding Claim 8, Grierson discloses the processing unit is arranged to convert the force signal into a digital auditory signal that can control a musical performance by generating “musical expression information such as vibrato, volume, tremolo, note-length, note frequency, note speed, note attack, note decay, note sustain” (para. 0070). It does this by attributing digital information from the sensors representing note attack (acceleration, reading on a first force signal dimension), volume (pressure, 
Regarding Claims 9,23 the output unit (computer) 300 inherently comprises an audio output or an audio output connector as it emulates a musical instrument (paras. 0022, 0066, 0070-0083).
Regarding Claim 10, Grierson discloses that the arrangement comprises a storage medium 171, 302.
Regarding Claim 11, Grierson discloses the processing unit 170 is configured for converting a sequence of consecutively sensed force signals into a sequence of digital auditory signals according to a defined algorithm (machine learning recognizing gestures, para. 0058).
Regarding Claim 12, Grierson discloses a six-axis accelerometer 191 (para. 0043).
Regarding Claim 13, Grierson discloses a plurality of sensors 191, 192, 193, 194, for generating a force signal from a plurality of detected forces, each, and wherein the processor 170 is configured to fuse the plurality of force signals into one digital auditory signal 180 (Fig. 7).
Regarding Claim 14, Grierson discloses that the processor 170 generates a string of digital auditory signals out of the force signals processed per time interval (the signals are continuous over time, para. 0061).
Regarding Claim 15, Grierson discloses an accelerometer 190, pressure sensor 193, gyroscope 192. 
Regarding Claim 16, Grierson discloses the processing unit 170 is configured for converting the force signal into a digital auditory signal on the basis of a preselected determined machine learning conversion protocol (para. 0058).
	Regarding Claim 17, the maching learning and signal processing layer / gesture recognizer (para. 0058) of Grierson reads on categorizing the force signal and a conversion protocol based on the categorization.

providing the motion sensor 191,192,193,194 adapted at generating a force signal from the at least on detected force;
generating the force signal in the arrangement adapted at converting the force signal into a digital auditory signal (by processor 170); and
converting the signal into an auditory signal by the output device (“music software” paras. 0066, 0070-0075).
Regarding Claim 20, Grierson (applied in a similar manner as to claim 1 above) discloses affixing at least one sensor from the one or more force detection sensors onto an object (user’s hand, para. 0034).
Regarding Claim 21, Grierson discloses an algorithm is provided that attributes each force signal to a digital auditory signal (machine learning, para. 0058).
Regarding Claim 24, Grierson discloses at least one sensor is a sensor adapted at detecting a force affecting the arrangement, wherein the force is a movement and an impact affecting the arrangement (applied by movement of user’s hand on unit 100), in particular wherein the at least one sensor is a sensor selected from the group consisting of: gyroscope 192, accelerometer 190 and magnetometer (para. 0042).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grierson).
Regarding Claims 4,22 Grierson (applied in a similar manner as above) discloses all claimed features, but does not explicitly teach that the first casing and the said second casing are arranged to be detachably combinable with each other, in particularly means of a form fit or one or more fixing devices for attaching the respective casing to one or more third device, or the first casing and the second casing have one or more fixing device for attaching the respective casing to one or more third device. It would have been obvious to one of ordinary skill in the art to adapt the teachings of Grierson so as to make the elements integral or continuous for the ease of use. It has been held that such modifications do not constitute nonobviousness (M.P.E.P. 2144.04 V).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grierson in view of Ishida (USPGP 2004/00111189).
Regarding Claim 2, Grierson (applied here in a similar manner as to Claim 1 above) discloses all features claimed, but does not explicitly teach that the digital auditory signal is a MIDI-signal.
	Ishida discloses the conversion of a movement sequence into a MIDI signal (para. 0044). It would have been obvious to one of ordinary skill in the art to adapt the teachings of Grierson with those 


	Claim 23 is rejected as failing to further limit claim 9 and being a substantial duplicate thereof.
	Claim 25 is further rejected as being a duplicate of claim 19. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837